DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.

					Application Data Sheet 
Application Data Sheet filed 08/16/2022  is acknowledged and considered based on the petition decision dated 08/30/2022. 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “… a peripheral region that circumscribes the high voltage circuit region…… an electrostatic discharge circuit partially formed in the peripheral region, the electrostatic discharge circuit including a bipolar transistor having a collector region, an emitter region, and a base region and including a pinch resistance region having a first end coupled to the base of the bipolar transistor……” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
TOYODA et al. (US 2017/0179109 A1) discloses, An integrated circuit (Fig. 1) comprising:  a substrate having a low voltage region and having a high voltage region, the high voltage region including a high voltage circuit region, a low voltage circuit  formed in the low voltage region, a high voltage circuit formed in the high voltage circuit region and an electrostatic discharge circuit  but Toyoda fails to disclose,  a peripheral region that circumscribes the high voltage circuit region and the electrostatic discharge circuit  partially formed in the peripheral region and the electrostatic discharge circuit including a bipolar transistor having a collector region, an emitter region, and a base region and including a pinch resistance region having a first end coupled to the base of the bipolar transistor.
The other cited arts, alone or in combination, fail to cure deficiencies of Toyoda.
Claims 2-17 are allowed being dependent on claim 1.
The closest prior of records is TOYODA et al. (US 2017/0179109 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                                                                                                                                                                                                                            /SHAHED AHMED/Primary Examiner, Art Unit 2813